Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s Response


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.
 In Applicant’s Response to RCE dated 08/24/2022, Applicant amended Claims 1, 9, and 17, and argued against all rejections previously set forth in the Office Action dated 05/24/2022.
In light of Applicant’s amendments and remarks, the rejections of Claims 1, 5-8, and 18 under 35 U.S.C. §112(b) are withdrawn.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009,158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260,1264, 23 USPQ2d 1780,1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843,1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750,192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

Claim Rejections - 35 USC § 112

1.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

2.	Claims 1, 5-9, and 13-20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Moreover, Applicant has not pointed out where the new/amended claim is supported, nor does there appear to be a written description of the claim limitation “if a first layout of the existing page positioned immediately previous to or following the additional page matches the layout of the additional page, then change the first layout to a second layout that is different from the first layout” in the application as filed. 
More specifically, each of Claims 1, 9, and 17 recited “if a first layout of the existing page positioned immediately previous to or following the additional page matches the layout of the additional page, then change the first layout to a second layout that is different from the first layout” as amended.  However, while the Specification is replete with inclusion of the layout of the existing page is changed to a layout that is similar to the additional page ([0245]), the Examiner has been unable to locate any support in the Specification that would comply with the description requirement for the claimed limitations, such as “if a first layout of the existing page positioned immediately previous to or following the additional page matches the layout of the additional page, then change the first layout to a second layout that is different from the first layout.”

3.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



4.	Claims 1, 5-9, and 13-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
5.	Specifically, each of claim 1, 9, and 17 recites, “display an item indicating a position where an additional page is to be added,” and “add... an additional page to the position indicated by the item...” (emphasis added).  However, it is unclear whether there is an indication for a position of an additional page (“first additional page”) and an addition of an additional page (“second additional page”), or just one additional page intended to add at an indicated position.   For this reason, the scope of the recited invention is indefinite.
	Further, each of claim 1, 9, and 17 recites, “the additional page... after the item is operated” (emphasis added).  However, it is unclear and indefinite whether the additional page refers to “first additional page” or “second additional page,” as mentioned in the above. 
6.	Each of claim 1, 9, and 17 recites the limitation, “the layout,” and there is insufficient antecedent basis for this limitation in the claim.
	Under § 112, second paragraph, claims must be sufficiently definite such that those skilled in the art would understand what is being claimed when the claim is read in light of the Specification. See Miyazaki, 89 USPQ2d at 1211.  
Applicant must amend the claim to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1, 5-7, 9, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Perrodin et al. (hereinafter Perrodin): U.S. Patent Application Pub. No. 2013/0239049, in view of Ben-Aharon et al. (hereinafter Ben): U.S. Patent Application Pub. No. 2018/0300361.
Claim 1. 
Perrodin expressly teaches:
An image processing apparatus comprising: 
at least one processor configured to:
 display layout data including an existing page in which a plurality of image data are arranged (fig. 41: displaying layout data including an existing page 4110 presenting an arrangement of multiple images); 
display an item indicating a position where an additional page is to be added (fig. 41; [0281]: displaying an item 4155 indicating a new page being added to album for selected images);
add, in the layout data, an additional page to the position indicated by the item, in accordance with operation of the item (fig. 41; [0281]: adding the new page to the album by clicking the item 4155);
display image data candidates arrangeable in the additional page after the item is operated (fig. 41: displaying image candidates 4120 arrangeable in the new page after clicking the item 4155);
layout image data selected from the displayed image data candidates for the additional page (figs. 41-42: performing layout processing for laying out the selected images from displayed image candidates in the new page).
Perrodin does not explicitly teach:
if a first layout of the existing page positioned immediately previous to or following the additional page matches the layout of the additional page, then change the first layout to a second layout that is different from the first layout.
Ben, however, further teaches:
if a first layout of the existing page positioned immediately previous to or following the additional page matches the layout of the additional page, then change the first layout to a second layout that is different from the first layout ([0403]-[0405]: determining a matching process between candidate layouts for new pages, and adapting the current or existing page to an added candidate layout).
 Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Perrodin to include: if a first layout of the existing page positioned immediately previous to or following the additional page matches the layout of the additional page, then change the first layout to a second layout that is different from the first layout, for the purpose of providing design alternatives to an existing page design so as to allow pages created using a given template to be used with alternative templates for convenience, as taught in Ben.
Perrodin in view of Ben further teaches:

Claim 5. The image processing apparatus according to claim 4, wherein the changing unit changes the arrangement of the plurality of image data in the existing page in a case where the number of image data to be arranged in a template used for the additional page is the same as the number of the plurality of image data in the existing page (Perrodin- figs. 41-42: presenting same number of images in the existing page as being in the new page; for example, user selected 4 images).  
Claim 6. The image processing apparatus according to claim 1, further comprising an addition position setting unit configured to set an addition position where the additional page is added in the layout data, based on an input from the user, wherein the existing page is within a range of a predetermined number of pages from the addition position, and wherein the addition position setting unit is implemented by the at least one processor (Perrodin- figs. 41-42: adding the new page in response to user input selecting the item 4155 within a range of predefined number of pages).  
Claim 7. The image processing apparatus according to claim 1, wherein the existing page includes image data having a predetermined feature in common with image data arranged in the additional page (Perrodin- figs. 41-42: including the existing page and the new page in common layout).  
Claims 9 and 13-15:
The subject matter recited in Claims 9 and 13-15 corresponds to the subject matter recited in Claims 1 and 5-7, respectively.  Thus Perrodin in view of Ben discloses every limitation of Claims 9 and 13-15, as indicated in the above rejections for Claims 1 and 5-7.
Claim 17:
The subject matter recited in Claim 17 corresponds to the subject matter recited in Claim 1.  Thus Perrodin in view of Ben discloses every limitation of Claim 17, as indicated in the above rejections for Claim 1.

4. 	Claims 8, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perrodin and Ben, and further in view of Fagans et al. (hereinafter Fagans): U.S. Patent Application Pub. No. 2012/0109776.Claim 8:
	As indicated in the above rejection, Perrodin in view of Ben discloses every limitation of claim 1.
	Perrodin in view of Ben does not explicitly disclose:
the additional page is added on a per double-page spread basis, the double-page spread including two pages facing each other in an opened state.
	Fagans, however, further expressly teaches:
the additional page is added on a per double-page spread basis, the double-page spread including two pages facing each other in an opened state (figs. 18, 29, & 68: including double-sided pages).
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Perrodin and Ben to include: the additional page is added on a per double-page spread basis, the double-page spread including two pages facing each other in an opened state, for the purpose of enhancing users’ ability to customize their creations so as to assist the users in managing the great volumes of image data more easily, as taught in Fagans.
Claim 18. The image processing apparatus according to claim 1, wherein the layout data is used for printing an album including a double-page spread (fig. 72; [0146]: printing an album having double-sided pages).
Claim 16:
The subject matter recited in Claim 16 corresponds to the subject matter recited in Claim 8.  Thus Perrodin in view of Ben and Fagans discloses every limitation of Claim 16, as indicated in the above rejections for Claim 8.


Claims 19-20:
The subject matter recited in each of Claims 19-20 corresponds to the subject matter recited in Claim 18.  Thus Perrodin in view of Ben and Fagans discloses every limitation of Claims 19-20, as indicated in the above rejections for Claim 18.

Response to Arguments

	Applicant’s arguments against the rejections based on 35 U.S.C. § 103 with respect
 to Claims 1, 5-9, and 13-20 have been considered, but they are not persuasive.
Applicant argues that Perrodin in view of Ben  fails to disclose:
 if a first layout of the existing page positioned immediately previous to or following the additional page matches the layout of the additional page, then change the first layout to a second layout that is different from the first layout.
The examiner disagrees.
As indicated in the above rejection for Claim 1, Ben, at least, teaches that matched candidate layouts are forwarded to layout adapter and applier to adapt the current/existing page to a new layout of an added candidate layout (see [0403]).  In other words, when candidate layouts with successful match are determined, they are forwarded to the layout adapter and applier to adapt/adjust the current page to the new added candidate layout, so as to change the layout of the current/existing page; that is, “change the first layout” of the existing page, as recited in claims 1, 9, and 17.

Accordingly,  Perrodin in view of Ben discloses:
if a first layout of the existing page positioned immediately previous to or following the additional page matches the layout of the additional page, then change the first layout to a second layout that is different from the first layout.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daeho D Song/
Primary Examiner, Art Unit 2177